Citation Nr: 9909916	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-32 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Determination of the initial rating assigned for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which granted service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently has level I hearing in his right 
ear and level II in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87a, Diagnostic Code 
6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for bilateral 
hearing loss in a November 1996 rating decision with an 
evaluation of 0 percent.  The veteran appealed this rating 
decision, contending that a compensable evaluation should be 
assigned.  As a preliminary matter, it is noted that the 
veteran's claim is a well-grounded claim for an increased 
evaluation in that it alleges his symptoms warrant a higher 
evaluation than that granted by the RO in the initial rating 
decision.  See Fenderson v. West, No. 96-947 at 14 (U.S. Vet. 
App. Jan. 20, 1999).  In addition, the Board is satisfied 
that the record contains all evidence necessary for an 
equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998). 

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87 (1998).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  In order to evaluate the degree 
of disability from bilateral service-connected defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85.

In March 1996, the veteran was given an audiometric 
evaluation which revealed pure tone thresholds in decibels as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
55
65
LEFT
45
55
65
65
70

The average pure tone thresholds were 50 for the right ear 
and 64 for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.

The veteran was afforded a second audiometric evaluation in 
October 1996 which revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
55
65
LEFT
45
55
65
70
70

The average pure tone thresholds were 51 for the right ear 
and 65 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.

In August 1997, the veteran was afforded a hearing at the RO 
in which he testified that he had received hearing aids from 
the VA in December 1996.  He stated that his hearing had 
deteriorated since the October 1996 evaluation and that he 
gradually and continuously had to turn up the volume on the 
hearing aids.  The veteran testified that sounds are garbled 
to him and he has difficulty in hearing voices, especially in 
higher pitches and on the telephone.

A third audiological evaluation was performed in September 
1997 with results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
60
70
LEFT
45
55
65
65
70

The average pure tone thresholds were 56 for the right ear 
and 64 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.  It is unclear from the record 
whether the veteran wore his hearing aids during this test; 
however, whether or not hearing aids were worn does not 
affect the ultimate evaluation of the veteran's disability 
because audiological evaluations are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Disability evaluations for hearing loss are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The results of the three audiological evaluations 
are consistent with regard to the veteran's hearing acuity.  
Each audiological evaluation discloses that the veteran has 
level I hearing on the right and level II hearing on the 
left.  See 38 C.F.R. § 4.87, Table VI.  This corresponds to a 
noncompensable evaluation under DC 6100.  See 38 C.F.R. 
§ 4.87, Table VII.  The Board acknowledges the veteran's 
testimony regarding his hearing difficulties, but it is 
required to follow the applicable rating criteria in 
determining the appropriate evaluation.  Based on the 
audiometric findings, a compensable disability evaluation is 
not warranted.  Accordingly, the veteran's claim for a 
compensable rating for his bilateral hearing loss must be 
denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 



